Citation Nr: 9924646	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder secondary to pes planus.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine secondary to pes planus.

3.  Entitlement to service connection for degenerative joint 
disease of the knees secondary to pes planus.

4.  Entitlement to service connection for degenerative joint 
disease of the hips secondary to pes planus.

5.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran served on active duty from 
July 1953 to April 1956.  He was born in November 1933.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's current degenerative joint disease of the 
ankles, lumbar spine, knees and hips is not etiologically 
related to his service-connected pes planus.

3.  The veteran's bilateral pes planus is severe, and is 
manifested by marked pronation of the feet, significant 
abduction, exquisite tenderness over the soles on palpation, 
and complaints of swelling on use without callosities, spasm 
of the tendo achillis on manipulation or medical evidence the 
condition cannot be improved by orthopedic shoes or 
appliances.  


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the lumbar 
spine, knees, hips and ankles (bilateral ankle disorder) is 
not proximately due to or the result of his service-connected 
pes planus, and has not been aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).

2.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321. 4.1-
4.3, 4.7, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary service connection claims

As a preliminary matter, the Board finds that the veteran's 
secondary service connection claims are plausible or capable 
of substantiation and are thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998). 

As pertinent to this claim, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition is also compensable under 3.310(a).  
Allen v. Brown, 7 Vet.App. 429, 448 (1995) (en banc).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

A review of the claims file reveals ample evidence that the 
veteran currently suffers from arthritis of the ankles, 
lumbar spine, knees, and hips, as confirmed by multiple VA 
and private examination reports, x-ray reports, and VA 
outpatient treatment notes.  The veteran has claimed 
entitlement to service connection for these disorders on a 
secondary basis because he attributes pain in his low back, 
knees, and hips to his service-connected pes planus.  He also 
maintains that his ankle pain is related to pes planus.

Several pieces of medical evidence support the veteran's 
claim of a connection between his arthritis and his service-
connected pes planus.  In a short statement in November 1996, 
George J. Heinz, III, M.D., F.C.C.P., opined that "[the 
veteran] has had diffuse pain and disability from his back, 
legs and knees.  I feel that this is, at least, contributed 
to by his fallen arches and flat feet dating from 1953."

Similarly, in a statement dated in March 1997 from John O. 
Roller, D.P.M., this private podiatrist stated "[m]y 
impression is osteoarthritis of the subtalar joints, ankle 
joints, knee joints, and the right hip with posterior tibial 
dysfunction.  All of these can easily be attributed to his 
acquired pes planus."

In a March 1997, Russell T. Dirksen, D.P.M., opined that 
"the potential exists that this long standing pes planus 
deformity over the past 44 years could very likely have 
created a chronic condition of his lower back and potentially 
also his knees and hips."

Finally, in a statement dated in February 1998, Aly M. 
Mohsen, M.D., board certified in physical and medical 
rehabilitation, diagnosed "[a]lteration of his gait pattern 
due to the [pes planus] deformity of both feet with the 
associated development of degenerative joint disease of the 
knees, hips and lumbosacral spine."

The veteran's claims file also contains several medical 
opinions which are not supportive of his claim of a 
relationship between his arthritis and his pes planus.  For 
example, in a VA outpatient treatment note dated in August 
1992, the examiner diagnosed left ankle pain, chronic, "not 
related to flat feet." (emphasis in original). 

On a VA spine examination in January 1997, the examiner 
diagnosed "[l][umbar spine mild degenerative joint disease 
without evidence of previous injury.  This cannot be 
etiologically related to his flat feet."  The veteran also 
underwent a VA joints examination that same day, which 
concluded with a diagnosis of "[m]ild degenerative joint 
disease of the left knee without radiographic change.  This 
cannot be related etiologically to his flat feet."  The 
diagnoses included normal hips with right hip pain referred 
from the veteran's lumbar spine degenerative disease.

In an effort to reconcile these conflicting medical opinions, 
in April 1999 the Board requested an expert medical opinion 
from the Veterans Health Administration.  The Board requested 
a review the claims file, including the conflicting medical 
opinions, in order to provide an opinion as to whether it was 
at least at likely as not that any current disorders of the 
veteran's ankles, knees, hips, or lumbar spine, to 
particularly include degenerative joint disease, were either 
caused by or aggravated by his pes planus  The case was 
referred to John A. Perri, M.D., Chief of Orthopedic Surgery 
at VA Pittsburgh Healthcare Systems in Pittsburgh, 
Pennsylvania.  

In an opinion dated in June 1999, Dr. Perri stated that he 
had reviewed the veteran's claims file, including the 
veteran's service medical records, statements from private 
examiners, VA outpatient treatment notes, and VA examination 
reports.  Dr. Perri then rendered the following medical 
opinion:

There is no connection, in my opinion, 
between the degenerative joint disease of 
the low back, the degenerative joint 
disease of the knees and the hips being 
related to his service connected pes 
planus.  There is no relationship of his 
pes planus to disability in the ankle, 
knee, hip or low back and these have not 
been aggravated by his pes planus.  The 
veteran has been treated for the pes 
planus.  He certainly has evidence of 
degenerative changes in the feet but I 
cannot establish a relationships between 
these degenerative changes and the 
flexible flat foot that is present to the 
changes that are occurring throughout his 
skeleton.  Unfortunately, this veteran 
has a propensity to develop arthritis at 
multiple locations.  I can establish no 
relationship in the literature to the 
flat feet causing or aggravating the 
problems that are present in the hips, 
knees, spine or ankles.  They cannot be 
related etiologically to his flat feet.  

Questions of medical etiology require competent medical 
opinion and are not the subject of lay testimony.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also 
Pond v. West, 12 Vet. App. 341, 346-47 (1999) for a recent 
decision discussing of the probative value of medical opinion 
evidence.  

The Board finds that this June 1999 expert medical opinion, 
consistent with previous VA opinions, is of greater probative 
value than the statements which support the veteran's claim 
for several reasons.  First, Dr. Perri had available and 
reviewed all the medical examination and treatment records in 
the veteran's file since 1953, thereby enhancing the 
probative value of his opinion inasmuch as he was fully 
informed of the veteran's medical history.  By contrast, 
there is no evidence that the examiners who rendered the 
opinions relating the veteran's arthritis to his pes planus 
conducted a longitudinal review of his medical records.  On 
the contrary, from their own statements, Drs. Roller, 
Dirksen, and Mohsen appear to have based their opinions on a 
current examination of the veteran, and there is likewise no 
evidence that Dr. Heinz had the benefit of a longitudinal 
review of the veteran's medical records.  

For example, the claims file in this case includes the 
reports of detailed VA orthopedic examinations for 
compensation purposes in October 1956 and July 1965, as well 
as outpatient records from 1989.  The veteran had complained 
of low back pain on the 1956 examination, when there were no 
reported gait or posture abnormalities, and the examining 
physician commented that it need not be assumed the distress 
in his back was caused by his feet since the feet were 
already under treatment with arch supports during service.  
Osteoarthritis of the lumbar spine was confirmed 
radiographically on the 1965 examination at a time when the 
veteran walked without effort or complaints.  F.D. Sundstrom, 
M.D., described radiating low back pain due to lumbar 
discopathy in a November 1976 report of a recent examination 
of the veteran with no reference to pes planus.  

The veteran said he could hardly walk due to left hip and 
knee pain on a VA outpatient visit in February 1989.  He said 
that he had the condition for 10 years, but it had become 
worse in the last six  months.  Reportedly, he did not have 
any previous problem.  The left hip problem was probably 
secondary to the left knee, according to the examiner.  The 
assessment was that his left knee; arthritis, without 
reference to flat fee.  On a VA outpatient visit in August 
1992, the veteran gave a history of pain and arthritis in the 
left ankle and right hip.  The examiner diagnosed chronic 
left ankle pain not related to flat feet.  

Also, Dr. Perri specifically noted that he had formed his 
opinion after reviewing all of the previous medical opinions, 
both supporting and against the veteran's claim, which 
addressed the claimed relationship between the veteran's pes 
planus and lower limp disorders.  Thus, he clearly was aware 
of the opinions provided by other doctors in support of the 
claim, but nevertheless rejected these opinions as being less 
convincing than those which did not find a relationship 
between the veteran's flat foot disability and degenerative 
joint disease of multiple joints.  

The Board also observes that Dr. Perri is an orthopedic 
surgeon.  As such, his opinion regarding the cause or 
etiology of degenerative joint disease in multiple joints 
must be given significant weight.  In contrast, there is no 
evidence that any of the examiners who offered opinions in 
support of a relationship between the veteran's arthritis and 
his pes planus had expertise in orthopedics apart from the 
feet and ankles.  It is noteworthy that even amongst the 
podiatrists, whose expertise is typically in orthopedics of 
the foot and ankle, only Dr. Roller attributed osteoarthritis 
of the ankle joints, the only ankle disability reported, to 
the veteran's pes planus.  Significantly, Dr. Perri also 
reported that he could find no relationship in the literature 
between flat feet causing or aggravating problems in the 
hips, knees, spine or ankles.  No opinion favorable to the 
veteran's claim made any reference to the medical literature.  

Thus, after a careful review of the record and the various 
medical opinions, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
disorders of the ankles, lumbar spine, knees and hips, to 
include degenerative arthritis, all as secondary to service-
connected pes planus.  In reaching these decisions the Board 
has considered the doctrine of reasonable doubt.  However, 
for the reasons discussed in analyzing the relative weight to 
be accorded to the medical opinions, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

II.  Increased rating claim

The veteran's claim for an increased rating for bilateral pes 
planus is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's pes planus disorder have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's pes planus includes the report of a VA examination 
dated in January 1997.  At that time, the veteran complained 
of diffuse pain throughout the whole of both feet.  On 
examination, the veteran was noted to have a planovalgus or 
flat foot deformity, left greater than right.  Function was 
normal, and the veteran was able to heel and toe raise 
without difficulty.  There were no secondary skin or vascular 
changes.  Strength of the posterior tibialis tendon was rated 
as full on the right and slightly weak on the left.  X-rays 
showed pes planus.  The examiner diagnosed mild bilateral 
flat feet deformity, left worse than right, with some 
secondary weakness of the left posterior tibialis on the 
left. 

Also of record is the report of an examination dated in March 
1997 by Dr. Roller, a private podiatrist.  Examination at 
that time revealed pain on palpation of the arches and 
posterior tibial tendon pathway.  Gait analysis revealed a 
marked pronation through the stance phase of gait, 
bilaterally.  The feet were noted to be significantly 
abducted with gait.  The examination was unremarkable for 
neurovascular findings.  Dr. Roller recommended custom 
insoles, as generic applicances were not appropriate.  Dr. 
Roller commented that he believed that custom appliances 
could help reduce the veteran's pain and increase his walking 
range, although not significantly.

In his in March 1997 report, Dr. Dirksen, another private 
podiatrist, noted that his examination at that time revealed 
multiple localized foot problems, including chronic 
tenosynovitis of the extrinsic musculature of the foot and 
plantar fasciitis.  Dr. Dirksen recommended that the veteran 
use prescription appliances in his shoes, and opined that 
there was a high potential for improvement of the veteran's 
symptomatology as the result of the use of these devices.  

Also of record is the May 1997 report of a functional 
orthopedic evaluation of the veteran's feet and legs by Dr. 
Reed, a podiatrist.  He did not render a diagnosis per se, 
but did note that at the time of earlier treatment in 1977, 
he had suggested that he make and orthotic for the veteran to 
use, but it was not made.  Dr. Reed stated that he thought it 
would have helped.  

In September 1997, the veteran again underwent a VA 
examination of his feet in connection with his compensation 
claim.  At that time, he noted that he had been given two 
thin inserts to use in his shoes about one year earlier, but 
that they did not seem to help very much.  He stated that he 
occasionally used some custom inserts which had been given to 
him in 1953.  He noted that surgery had been recommended for 
his feet, but he had declined to have this procedure done.  
The veteran complained of constant dull, aching pain and 
soreness in his feet.  He stated that after standing or 
walking for a prolonged period he developed numbness and 
tingling in his feet.  He added that he had developed 
problems with balance and instability in recent years.  

On examination, the veteran was noted to have severe pes 
planus.  The soles of the feet were exquisitely tender to 
palpation from the heels to the toes.  The feet were cold to 
the touch.  There was no cyanosis, and pulses were 2+ at the 
ankles and 1+ at the dorsal pedal points.  Strength was 4 out 
of 5.  There was no sensory deficit, redness, swelling, or 
heat.  Posture and standing were both normal.  He could not 
perform a full squat or arise on his toes.  However, he could 
arise and walk on his heels, and supination and pronation 
were both normal.  There were no secondary skin or vascular 
changes.  The examiner diagnosed bilateral pes planus and 
chronic plantar fasciitis.

In February 1998, the veteran underwent an examination by Dr. 
Mohsen, M.D., specializing in physical and medical 
rehabilitation.  The veteran complained that he had used 
various orthotic devices and special orthopedic shoes to 
alleviate his symptoms, but his condition had continued to 
deteriorate.  Although the examination was not for the 
purpose of evaluating the veteran's pes planus per se, the 
examiner did note the presence of significant flat foot with 
pes planus of both feet, and rendered a diagnosis of pes 
planus.

In July 1998, the veteran testified at a Travel Board hearing 
before the undersigned Board Member.  At that time, he stated 
that he wore orthopedic shoes and innersoles issued by VA, 
but that they were not effective.  He stated that his arch 
area drew up into a knot when he walked, and his arches were 
very tender.  He stated said his soles were flat, and that he 
had marked inward turning of his feet.  He testified that he 
experienced swelling in the ankles, but said that he did not 
have any calluses or spasms of the Achilles' tendon.  He 
estimated that his feet became numb after walking one block.  
He reported that he took ibuprofen to help alleviate his foot 
pain.

The veteran's bilateral pes planus has been evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276, pursuant to which acquired 
flatfoot is evaluated.  Because the veteran's pes planus is 
bilateral, the rating percentages for bilateral flatfoot are 
for application.  Under DC 5276, a 30 percent rating is 
warranted for severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

A review of the evidence reveals that the veteran has 
repeatedly been diagnosed with pes planus and plantar 
fasciitis, which was described on VA examination in September 
1997 as "severe."  The veteran has also been found on 
examination in March 1997 to suffer from "marked pronation" 
of the feet, as well as significant abduction when walking.  
Furthermore, the soles of the veteran's feet were found to be 
exquisitely tender at the time of the September 1997 VA 
examination.  Finally, the veteran has complained of swelling 
on use, although he stated that he did not have calluses.  
The Board finds that this symptomatology corresponds very 
closely to the criteria contemplated by a 30 percent rating 
under DC 5276.  

The Board acknowledges that the veteran has repeatedly stated 
that his prescription orthopedic shoes and custom inserts 
have been largely ineffective in alleviating his foot pain.  
However, the Board observes that in March 1997 Dr. Roller 
opined that that custom appliances could help reduce the 
veteran's pain and increase his walking range, albeit not 
significantly.  In addition, in his March 1997 statement, Dr. 
Dirksen opined that there was a high potential for 
improvement of his symptomatology with use of orthotic 
devices.  These opinions as to the potential beneficial use 
of orthotics are consistent with Dr. Reed's statement that 
orthotics would have helped his condition.  The Board also 
finds no evidence that the veteran suffers from spasm of the 
tendo achillis on manipulation or marked inward displacement 
of the feet.  Therefore, the Board determines that the 
evidence does not more closely approximate the level of 
severity contemplated by a 50 percent rating under DC 5276.

Furthermore, as flatfoot is a disability for which a specific 
diagnostic code exists under the Rating Schedule, an 
evaluation by analogy to another diagnostic code section is 
not appropriate in this case; therefore, there is no other 
diagnostic code which could potentially provide a basis for 
the assignment of more that the 30 percent evaluation which 
is currently assigned.  In any case, the Board notes that a 
30 percent rating is the maximum rating allowed under DC 5284 
for all foot injuries not specifically contemplated by a 
diagnostic code.  

For the foregoing reasons, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's bilateral pes planus.  The 
Board would point out that its denial is based solely upon 
the provisions of the VA's Schedule for Rating Disabilities.  
In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  

Although the veteran stated in his notice of disagreement 
that he could not longer work because of flat feet and 
testified before the Board that he had retired at age 62 when 
his legs and feet gave out, there has been no objective 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  To the contrary, the Board 
notes an entry on a VA nutrition education report in January 
1991 that the veteran and his wife had requested nutrition 
education for medical problems of obesity and high 
cholesterol, and that both were retired and "Winter 
Texans."  It was noted that he was age 57.  The 
recommendations included a walking routine to be increased as 
the veteran was able.  Under the circumstances, the Board 
finds no basis for further consideration of an extra-
schedular rating in connection with this appeal.  38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Service connection for a bilateral ankle disorder secondary 
to pes planus is denied.

Service connection for degenerative joint disease of the 
lumbar spine secondary to pes planus is denied.

Service connection for degenerative joint disease of the 
knees secondary to pes planus is denied.

Service connection for degenerative joint disease of the hips 
secondary to pes planus is denied.

An increased disability rating in excess of 30 percent for 
bilateral pes planus is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

